DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Danziger et al, US 2011/0312869.
Danziger et al teach a manual dishwashing liquid composition comprising 29% C12-13 AE0.6S, 6% amine oxide, 2% nonionic surfactant, PEI EO24 PO16, and the balance water (¶184, example A).  Note that AE0.6S is formed by mixing AES and AS based on Lial 123A, which is 54% branched, 52-62% C13 and 38-48% C12 (see ¶72 of US 2014/0221266 and product literature on Lial 123A provided by applicants).  Therefore, AE0.6S is precisely the anionic surfactant claimed and so the reference teaches all components claimed and so the reference is anticipatory.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The examiner notes that alky sulfates and alkyl ether sulfates based on Lial 123A and Isalchem 123A are well-known in the art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761